Per Curiam:
The order appealed from should be modified by imposing as a condition for allowing the defendants to serve an amended answer that said defendants pay full costs of the action up to the time of the service of the amended answer, the case to remain upon the calendar and to be tried when reached as if the amendment had not been allowed. As so modified, order affirmed, without costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.